                                          Case 4:20-cv-03036-HSG Document 20 Filed 01/04/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROY D. LACY,                                       Case No. 20-cv-03036-HSG
                                   8                    Petitioner,                         ORDER GRANTING MOTION TO
                                                                                            DISMISS; DENYING REQUEST FOR
                                   9             v.                                         STAY; DENYING CERTIFICATE OF
                                                                                            APPEALABILITY
                                  10     PAUL MIYAMOTO,
                                                                                            Re: Dkt. Nos. 11, 19
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to 28
                                  14   U.S.C. § 2254. Now pending before the Court is Respondent’s motion to dismiss the petition due
                                  15   to ongoing state court proceedings. Dkt. No. 11. Petitioner has filed an opposition, Dkt. No. 14,
                                  16   and Respondent has filed a reply, Dkt. No. 18. For the reasons set forth below, the Court
                                  17   GRANTS the motion to dismiss.
                                  18                                            BACKGROUND
                                  19          In January 2013, a Marin County Superior Court jury found petitioner guilty of six counts
                                  20   of robbery arising from robberies at three bank branches (Cal. Penal Code § 211); and found true
                                  21   that Petitioner had two prior strike convictions, two five-year serious felony prior convictions, and
                                  22   four prior prison terms (Cal. Penal Code §§ 667(b)-(i); 1170.12, 667(a), 667.5(b)). The trial court
                                  23   sentenced Petitioner to 105 years to life. Dkt. No. 11-1 at 3-4.
                                  24          On October 18, 2018, the California Court of Appeal affirmed the judgment in an
                                  25   unpublished opinion. Dkt. No. 11-1 at 1-19. On November 1, 2018, Petitioner filed a petition for
                                  26   rehearing. Dkt. No. 11-1 at 20-32. On November 16, 2018, the California Court of Appeal issued
                                  27   an order modifying the opinion and changing the judgment to remand the case to allow the trial
                                  28   court to exercise its discretion to consider whether to strike the enhancements for the serious
                                           Case 4:20-cv-03036-HSG Document 20 Filed 01/04/21 Page 2 of 6




                                   1   felony convictions after January 1, 2019, the effective date of the amendments to Cal. Penal Code

                                   2   §§ 667(a), 1385(b). Dkt. No. 11-1 at 51-52. On January 30, 2019, the California Supreme Court

                                   3   denied review. Dkt. No. 11-1 at 54.

                                   4          Petitioner has agreed to waive his right to personal presence at the resentencing hearing in

                                   5   Marin County. Dkt. No. 14 at 6-7. As of November 23, 2020, Petitioner’s resentencing had not

                                   6   yet been scheduled. Dkt. No. 18 at 2.1

                                   7                                              DISCUSSION

                                   8          Respondent argues that the Court must dismiss this petition pursuant to the Younger

                                   9   abstention principle. Respondent argues that Petitioner’s judgment of conviction is not yet final

                                  10   because the resentencing hearing will result in a new judgment, citing to Magwood v. Patterson,

                                  11   561 U.S. 320 338-39 (2010),and Wentzell v. Neven, 674 F.3d 1124, 1127 (9th Cir. 2012); that

                                  12   Petitioner’s appeal of his resentencing is an ongoing state court criminal proceeding that
Northern District of California
 United States District Court




                                  13   implicates important state interests; that Petitioner will have a chance to raise constitutional

                                  14   challenges in state court; and that the relief requested in this action would have the practical effect

                                  15   of enjoining the ongoing state court proceedings. Dkt. No. 11. Respondent notes that there is no

                                  16   showing of bad faith, harassment, or extraordinary circumstances that would counsel against

                                  17   Younger abstention. Dkt. No 11.

                                  18          In response, Petitioner argues that the petition should not be dismissed for the following

                                  19   reasons.

                                  20          First, Petitioner argues that his statements to law enforcement officers during the

                                  21   interrogation were involuntary and inadmissible because they were the result of a clearly implied

                                  22   promise of leniency or advantage, and that the failure to suppress these statements violated his

                                  23   state and federal constitutional rights, as set forth in People v. Perez, 243 Cal. App. 4th 863 (Cal.

                                  24   App. 2016), Edwards v. Arizona, 451 U.S. 477 (1981), and Miranda v. Arizona, 384 U.S. 436

                                  25   (1966). Dkt. No. 14 at 2-5.

                                  26          Second, Petitioner argues that the resentencing only deals with whether or not the trial

                                  27

                                  28
                                       1
                                         The next calendar date for Petitioner’s underlying criminal conviction is a February 5, 2021
                                       status conference. Dkt. No. 18 at 2.
                                                                                         2
                                             Case 4:20-cv-03036-HSG Document 20 Filed 01/04/21 Page 3 of 6




                                   1   court judge wishes to use his discretion to strike the enhancements. Dkt. No. 14 at 6.

                                   2            Third, Petitioner urges the Court to follow Justice Douglas’ dissenting opinion in Younger

                                   3   v. Harris, 401 U.S. 37 (1971), and decline to abstain on the grounds that the resentencing is a

                                   4   vague and overly broad proceeding since whether the trial court strikes the enhancement is entirely

                                   5   discretionary. Dkt. No. 14 at 6.

                                   6            Fourth, Petitioner argues that his opportunity to raise his constitutional challenges in state

                                   7   court is illusory because his constitutional challenges will be heard by the same judge who

                                   8   committed the constitutional errors and with whom Petitioner argued at sentencing. Dkt. No.14 at

                                   9   6-7.

                                  10   I.       Standard

                                  11            The Younger abstention principle provides that, under principles of comity and federalism,

                                  12   a federal court should not interfere with ongoing state criminal proceedings by granting injunctive
Northern District of California
 United States District Court




                                  13   or declaratory relief absent extraordinary circumstances. See Younger v. Harris, 401 U.S. 37, 43-

                                  14   54 (1971); Samuels v. Mackell, 401 U.S. 66, 68-74 (1971). Younger abstention is required when

                                  15   (1) state proceedings, judicial in nature, are pending; (2) the state proceedings involve important

                                  16   state interests; and (3) the state proceedings afford adequate opportunity to raise the constitutional

                                  17   issue. See Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).

                                  18   A fourth requirement has also been articulated by the Ninth Circuit: that “the federal court action

                                  19   would enjoin the state proceeding or have the practical effect of doing so, i.e., would interfere with

                                  20   the state proceeding in a way that Younger disapproves.” SJSVCCPAC v. City of San Jose, 546

                                  21   F.3d 1087, 1092 (9th Cir. 2008) (citing cases).

                                  22   II.      Analysis

                                  23            The Court agrees that Younger abstention is appropriate here.

                                  24            First, state proceedings are ongoing. State proceedings are ongoing if they are initiated

                                  25   before any proceedings of substance on the merits have taken place in federal court. Nationwide

                                  26   Biweekly Administration, Inc. v. Owen, 873 F.3d 716, 728 (9th Cir. 2017). The rationale of

                                  27   Younger applies throughout appellate proceedings, requiring that state appellate review of a state

                                  28   court judgment be exhausted before federal court intervention is permitted. See Huffman v.
                                                                                           3
                                          Case 4:20-cv-03036-HSG Document 20 Filed 01/04/21 Page 4 of 6




                                   1   Pursue, Ltd., 420 U.S. 592, 607-11 (1975); Dubinka v. Judges of the Sup. Ct., 23 F.3d 218, 223

                                   2   (9th Cir. 1994) (even if criminal trials were completed at time of abstention decision, state court

                                   3   proceedings still considered pending). On February 7, 2019, the state court proceedings were

                                   4   remanded by the California Court of Appeal to allow the trial court to exercise its discretion and

                                   5   consider whether to strike several priors. Dkt. No. 11-1 at 56. The Marin County resentencing is

                                   6   still pending final adjudication. Dkt. No. 11-1 at 58.

                                   7          Second, state criminal proceedings implicate important state interests. See Kelly v.

                                   8   Robinson, 479 U.S. 36, 49 (1986) (“states’ interest in administering their criminal justice systems

                                   9   free from federal interference is one of the most powerful of the considerations that should

                                  10   influence a court considering equitable types of relief”) (holding that federal bankruptcy court

                                  11   should not invalidate results of state criminal proceedings).

                                  12          Third, the state proceedings afford Petitioner adequate opportunity to raise the
Northern District of California
 United States District Court




                                  13   constitutional issues in that he is not precluded from raising the same challenges to the judgement

                                  14   arising out of his resentencing that he raised to challenge the original judgment or that he has

                                  15   raised here.

                                  16          Finally, the practical effect of granting habeas relief in this action would interfere with the

                                  17   ongoing state court proceedings in that it would imply the invalidity of the conviction and require

                                  18   this Court to make findings about whether the underlying trial violated Petitioner’s constitutional

                                  19   rights. See also Phillips v. Neuschmid, C No. 19-cv-03225 RGK, 2019 WL 6312573, at *2 (C.D.

                                  20   Cal. Oct. 18, 2019) (listing cases where federal courts abstained under Younger because of

                                  21   ongoing resentencing proceedings in state court).

                                  22          Petitioner’s arguments misunderstand the basis for Respondent’s motion to dismiss. A

                                  23   dismissal of the instant habeas petition due to ongoing state proceedings is a dismissal without

                                  24   prejudice to Petitioner filing a new petition when all state court proceedings arising out of the

                                  25   resentencing are concluded. The merits of Petitioner’s claim that his statements to law

                                  26   enforcement should have been suppressed are not at issue, and do not counsel against Younger

                                  27   abstention. Nor does the fact that the resentencing proceeding only deals with Petitioner’s

                                  28   sentence, and not with the validity of his conviction, counsel against Younger abstention. It is the
                                                                                         4
                                           Case 4:20-cv-03036-HSG Document 20 Filed 01/04/21 Page 5 of 6




                                   1   fact that state court proceedings are ongoing, regardless of the scope of the state court

                                   2   proceedings, that requires the Court to abstain. Petitioner’s reliance on Justice Douglas’

                                   3   dissenting opinion in Younger v. Harris, 401 U.S. 37 (1971), is misplaced.2 A dissenting opinion

                                   4   is not controlling law. This Court must follow the legal principles set forth in majority Supreme

                                   5   Court’s opinions. Finally, Petitioner’s claim that his constitutional challenges to his conviction

                                   6   cannot receive a fair hearing in the state courts is speculative. Petitioner may raise these claims on

                                   7   appeal to the California Court of Appeals and in a petition for review to the California Supreme

                                   8   Court.

                                   9            Because Younger abstention is appropriate, Respondent’s motion to dismiss the instant

                                  10   petition due to ongoing state court proceedings is GRANTED. Dkt. No. 11. The dismissal is

                                  11   without prejudice to petitioner filing a new petition when all state court proceedings arising out of

                                  12   the resentencing are concluded. Petitioner is cautioned that there is a one-year statute of
Northern District of California
 United States District Court




                                  13   limitations for the filing of a federal petition for writ of habeas corpus. 28 U.S.C. § 2244(d).

                                  14   Once the state court proceedings are concluded, Petitioner should not delay in returning to federal

                                  15   court with any new petition.

                                  16   III.     Request for Stay

                                  17            Petitioner has recently filed a letter requesting that the Court stay this action, in lieu of

                                  18   dismissal, until the resentencing proceedings in Marin Court are concluded. Dkt. No. 19.

                                  19   Petitioner states that he has been informed that the resentencing should take place in January or

                                  20   February 2021. Dkt. No. 19. Petitioner’s request for stay is DENIED. The judgment challenged

                                  21   by Petitioner in the instant action is not a final judgment. Petitioner’s resentencing will result in a

                                  22   new judgment, and it is the judgment arising out of the resentencing that Petitioner should

                                  23

                                  24   2
                                         Moreover, Justice Douglas’s dissent in Younger does not support Plaintiff’s claim. Justice
                                  25   Douglas discussed an exception to the general rule that federal courts should not interfere with
                                       state criminal prosecutions, namely that “[a]llegations of a prosecution or harassment under
                                  26   facially unconstitutional states should be sufficient for the exercise of federal equity powers,” and
                                       discussing specifically overbroad state statutes that have a chilling effect upon the exercise of First
                                  27   Amendment rights caused by state prosecutions. Younger, 401 U.S. at 65 (Douglas, dissent).
                                       Here, there is no allegation that Senate Bill 1393, which amended Cal. Penal Code § 667 and §
                                  28   1385 to give trial courts discretion to strike prior serious felony enhancements, is facially
                                       unconstitutional.
                                                                                           5
                                             Case 4:20-cv-03036-HSG Document 20 Filed 01/04/21 Page 6 of 6




                                   1   challenge in any renewed habeas petition.

                                   2   IV.      Certificate of Appealability

                                   3            The Court concludes that no “jurists of reason would find it debatable whether the petition

                                   4   states a valid claim of the denial of a constitutional right [or] that jurists of reason would find it

                                   5   debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

                                   6   U.S. 473, 484 (2000). Accordingly, a certificate of appealability is DENIED.

                                   7                                               CONCLUSION

                                   8            For the reasons set forth above, Respondent’s motion to dismiss the instant petition due to

                                   9   ongoing state court proceedings is GRANTED. Dkt. No. 11. The instant petition is DISMISSED

                                  10   without prejudice to filing a new petition when all state court proceedings arising out of the

                                  11   resentencing are concluded, and a certificate of appealability is DENIED. Petitioner is cautioned

                                  12   that there is a one-year statute of limitations for the filing of a federal petition for writ of habeas
Northern District of California
 United States District Court




                                  13   corpus. 28 U.S.C. § 2244(d). Once the state court proceedings are concluded, Petitioner should

                                  14   not delay in returning to federal court with any new petition. Petitioner’s request for a stay is

                                  15   DENIED. Dkt. No. 19.

                                  16            The Clerk shall enter judgment in favor of Respondent and against Petitioner, and close the

                                  17   case. All pending motions are denied as moot.

                                  18            This order terminates Dkt. Nos. 11 and 19.

                                  19            IT IS SO ORDERED.

                                  20   Dated: 1/4/2021

                                  21                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  22                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           6
